Case 4:16-cr-00176-ALM-KPJ Document 440 Filed 10/30/19 Page 1 of 5 PageID #: 5119




                            United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

  UNITED STATES OF AMERICA                      s
                                                s
                                                5   Criminal Action No. 4: l6-CR-00176
                                                $   Judge Mazz211
  JAMES MORRIS BALAGIA (3)                      $
                                                $




                                     VERDICT OF THE JT]RY

    We, the jury, find as follows:

           As to Count One of the Fourth Superseding Indictment, we the Jury f,md the

    defendant James   Morris Balagia:

                                          6wcrt
                                (Answer "Not Guilty" or "Guilty.')
Case 4:16-cr-00176-ALM-KPJ Document 440 Filed 10/30/19 Page 2 of 5 PageID #: 5120




         As to Count Two of the Fourth Superseding Indictment, we the Jury find the

   defendant James   Morris Balagia:

                                       Gw6t
                             (Answer "Not Guilty" or "Guilty")




                                             2
Case 4:16-cr-00176-ALM-KPJ Document 440 Filed 10/30/19 Page 3 of 5 PageID #: 5121




          As to Count Three of the Fourth Superseding Indictment, we the Jury find the

    defendant James   Morris Balagia:

                                        Q\^rr1l
                               (Answer'T.{ot Guilty" or "Guilty'')

                                SPECIAL INTERROGATORY

          If you found the defendant James Morris Balagia guilty     as to Count Three   of

    the Fourttr Superseding lndictment, you must answer the following.

          Do you find that the defendant was an officer, director or agent of an entity who

    knowingly participated in the violation?

                                           Yes
                                    (Answer "Yes" or "No")




                                               )
Case 4:16-cr-00176-ALM-KPJ Document 440 Filed 10/30/19 Page 4 of 5 PageID #: 5122




          As to Count Four of the Fourth Superseding Indictment, we the Jury find the

    defendant James   Morris Balagia:

                                        Gwt71
                               (Answer "Not Guilty" or "Guilty")




                                              I
Case 4:16-cr-00176-ALM-KPJ Document 440 Filed 10/30/19 Page 5 of 5 PageID #: 5123




             As to Count Five of the Fourth Superseding Indictment. we the Jury find the

   defendant James     Morris Balagia:
                                            (tvttal
                                 (Answer   'Not Guilty' or "Guilty'')




                                                       Presiding Juror

                             n
    Dated:     ffA    nq




                                                  5
